 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3       Robert J. Miller,                                   Case No. 2:17-cv-02613-JAD-BNW

 4              Plaintiff
         v.                                                     Order Adopting Report and
 5                                                         Recommendation, Denying Motion for
   Nancy A. Berryhill, Acting Commissioner of              Reversal and/or Remand, and Granting
 6 Social Security,                                                   Motion to Affirm

 7              Defendant                                            [ECF Nos. 18, 19, 22]

 8

 9            Plaintiff Robert J. Miller brings this action for review of the Commissioner of Social

10 Security’s denial of his application for Social Security disability-insurance benefits. The

11 magistrate judge has reviewed his case and recommends that I deny Miller’s motion for reversal

12 and/or remand 1 and grant the Commissioner’s countermotion to affirm. 2 The deadline to

13 challenge that recommendation 3 passed without objection or any request to extend the deadline

14 to file one. “[N]o review is required of a magistrate judge’s report and recommendation unless

15 objections are filed.” 4 IT IS THEREFORE ORDERED that:

16
                  x    The magistrate judge’s report and recommendation [ECF No. 22] is ADOPTED
17                     in full;

18                x    Plaintiff’s Motion for Reversal and/or Remand [ECF No. 18] is DENIED;

19                x    The Commissioner’s Cross-motion to Affirm [ECF No. 19] is GRANTED; and

20

21   1
         ECF No. 18.
     2
22       ECF No. 19.
     3
         ECF No. 22.
23   4
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
 1
             x   The Clerk of Court is DIRECTED to ENTER JUDGMENT for the Defendant and
 2               CLOSE THIS CASE.

 3 Dated: November 16, 2019

 4                                                  _________________________________
                                                                    _____
                                                                       _ __________ _ __
                                                                                      _ _
                                                    U.S. District Judge
                                                                   udgge Jennifer
                                                                         JJeenniferr A.
                                                                                     A. Dorsey
                                                                                        D
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                             2
